Opinion filed March 4, 2021




                                     In The


        Eleventh Court of Appeals
                               ______________

                 Nos. 11-19-00078-CR & 11-19-00079-CR
                             ______________

                MICHAEL ANTHONY FOUX, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 91st District Court
                            Eastland County, Texas
                     Trial Court Cause Nos. 25177 & 25178


                     MEMORANDUM OPINION
      Appellant, Michael Anthony Foux, was twice indicted for the state jail felony
offense of knowingly possessing a controlled substance, namely, methamphetamine.
The offenses were consolidated for trial. The jury convicted Appellant of both
offenses and assessed his punishment for each offense at two years’ confinement in
the State Jail Division of the Texas Department of Criminal Justice and a $10,000
fine. The trial court sentenced Appellant accordingly and ordered the sentences to
run concurrently. In a single issue, Appellant challenges the sufficiency of the
evidence to support his convictions. Specifically, Appellant asserts that, with each
conviction, the evidence is insufficient to prove that he intentionally or knowingly
possessed the methamphetamine. We affirm.
                                I. Factual Background
      A. First Arrest: July 19, 2018 – No. 11-19-00078-CR
      On July 19, 2018, at 3:50 a.m., Sergeant Leslie Glen Trammel of the Cisco
Police Department observed a suspicious vehicle in an area where several recent
burglaries had occurred. Sergeant Trammel followed this vehicle and noticed that
the driver was operating it in an undecisive manner. Based on his observation,
Sergeant Trammel concluded that the driver was not familiar with the area. The
vehicle eventually stopped in front of a home that Sergeant Trammel knew to be the
residence of a police department secretary and that had recently been burglarized.
After the driver exited the vehicle, Sergeant Trammel activated his vehicle’s
emergency lights and instructed the driver to return to the parked vehicle and to get
back inside. The driver complied.
      Sergeant Trammel approached the parked vehicle and immediately detected
the smell of marihuana. At the time, Appellant was seated in the front passenger
seat of the vehicle. When Sergeant Trammel asked about the odor of marihuana, the
driver explained that several of his friends had smoked marihuana in the vehicle a
few hours earlier. Sergeant Trammel saw a gold container on the floorboard between
Appellant and the driver, and he inquired about it. The driver retrieved and opened
the container.   Sergeant Trammel noticed a “white crystal substance” in the
container, which he believed was methamphetamine. The driver stated that the
contents of the gold container belonged to him. Sergeant Trammel noticed that the
driver and Appellant were both “sweating profusely,” which he testified was
indicative of recent methamphetamine use. After another officer had handcuffed
                                         2
Appellant, Sergeant Trammel asked Appellant why he and the driver were in this
neighborhood. While they were speaking, Appellant’s cell phone began to ring, and
Appellant allowed Sergeant Trammel to answer the phone so that Appellant could
speak to the caller. Sergeant Trammel put the call on speakerphone. Appellant then
informed the caller that he was being detained by law enforcement and told the caller
to “be careful what you say.” Sergeant Trammel thereafter promptly ended the call.
      Sergeant Trammel performed a field test on the white crystal substance that
was retrieved from the gold container. The test indicated a positive result for
methamphetamine. While searching the vehicle, Sergeant Trammel discovered a
torch lighter, a used straw cut in a manner consistent with smoking
methamphetamine, and a partially smoked marihuana cigarette.
      Sergeant Trammel also searched Appellant’s person and, inside the pocket of
Appellant’s jeans, discovered a folded piece of paper containing visible crystals.
When Sergeant Trammel informed Appellant that the paper had crystals in it,
Appellant stated that that was impossible. Sergeant Trammel responded, “Well, this
came out of your pocket,” to which Appellant acknowledged, “I know.” Appellant
stated that he had been wearing those jeans for two days and that he wore them
whenever he went out. Sergeant Trammel conducted a field test on the piece of
paper found in Appellant’s jeans pocket. The result of this test was positive for
methamphetamine. Because Appellant adamantly asserted that the paper could not
have tested positive, Sergeant Trammel performed a second field test, which also
returned a positive result. Appellant then claimed that the jeans belonged to the
driver, which the driver denied. According to Sergeant Trammel, the size of the
jeans appeared to be too small for the driver but appeared to be a size that would fit
Appellant.
      At the time, Appellant was on parole for previous offenses and claimed that
he had recently tested negative for drug use. However, his parole officer, Farah
                                          3
Shelton, testified that Appellant had not “tested negative” on a drug test for the use
of methamphetamine and that Appellant was being untruthful if he made that
statement.
      Sergeant Trammel further testified that he believed Appellant was under the
influence of methamphetamine at the time of the arrest because he observed that
Appellant had “meth mouth”—a form of jaw biting associated with
methamphetamine use—and small pupils and was sweating profusely, all of which
are classic signs of a person’s recent methamphetamine use.
      Jonathan Bishop, a forensic chemist, analyzed both the gold container and the
folded piece of paper found in the jeans worn by Appellant. Bishop testified that the
container and the folded piece of paper each contained methamphetamine residue,
although the tested samples were too small to accurately weigh or measure.
      B. Second Arrest: August 18, 2018 – No. 11-19-00079-CR
      One month later, Appellant was stopped for a traffic violation by Sergeant
Scott McDade, a narcotics dog handler for the Eastland Police Department.
Sergeant McDade testified that he observed a vehicle weave through and cross
various traffic boundaries without a signal of intent to change lanes. He also noticed
that the vehicle was slowly looping around the McDonald’s restaurant as if the driver
was trying to “get rid” of, “ditch,” or “hide” something. Sergeant McDade suspected
that the driver of the vehicle was intoxicated; therefore, he initiated a traffic stop.
Appellant was identified as the driver of the vehicle. When Sergeant McDade
inquired about Appellant’s July 19 arrest, Appellant mentioned that Cisco police
officers had found “something” in a gold container and also found “something” in a
“rubber thing or something.” Sergeant McDade testified that, based on his training,
his experience, and his observations of Appellant, he believed that Appellant was
under the influence of methamphetamine. Sergeant McDade thereafter deployed the


                                          4
canine from his patrol unit; the canine alerted on the driver’s side of the vehicle that
Appellant had been driving.
      Upon searching the vehicle, Sergeant McDade discovered a “meth pipe” that
contained residue and a torch lighter under some clothes in the driver’s seat. He also
discovered a broken piece of a “meth pipe,” which contained residue, in the ashtray.
Sergeant McDade also noticed that Appellant had “track marks” on his arms, which,
according to Sergeant McDade, indicated that Appellant had recently used
methamphetamine.
      Sergeant McDade also testified that the passenger of the vehicle Appellant
was driving said that, as the vehicle was being stopped, Appellant tried to hide a
digital scale in the vehicle. Sergeant McDade located the scale behind the seat, along
with several empty baggies. He testified that, in his experience, these items were
typically used in drug dealing.
      The two pipes removed from the vehicle driven by Appellant were analyzed
by Christina Coucke-Garza, another forensic chemist. Although the two pipes tested
positive for methamphetamine residue, like the other tested samples from
Appellant’s July 19 arrest, these samples were too small to accurately weigh or
measure.
      Officer    Justin   Harris   of   the    Eastland    Police   Department     was
Sergeant McDade’s backup during this encounter with Appellant. Officer Harris
transported Appellant to jail after he was arrested. Officer Harris testified that
Appellant voluntarily stated that he “gets high all the time” and that he had “gotten
rid of his meth that night.” Officer Harris also testified that the passenger, in
Appellant’s presence, stated that Appellant had placed the digital scale behind the
seat of the vehicle.




                                           5
                       II. Standard of Review – Sufficiency of the Evidence
        In his sole issue, Appellant contends that the evidence is insufficient to show
that he knowingly possessed a controlled substance in either instance.1
        We review a challenge to the sufficiency of the evidence, regardless of
whether it is denominated as a legal or factual sufficiency challenge, under the
standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v.
State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286,
288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we
review all of the evidence in the light most favorable to the verdict and determine
whether any rational trier of fact could have found the essential elements of the
charged offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State,
330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
        When conducting a sufficiency review, we consider all of the evidence
admitted at trial and defer to the factfinder’s role as the sole judge of the witnesses’
credibility and the weight their testimony is to be afforded. Winfrey v. State, 393
S.W.3d 763, 768 (Tex. Crim. App. 2013); Brooks, 323 S.W.3d at 899; Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). This standard accounts for the
factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at
319; Clayton, 235 S.W.3d at 778. We may not reevaluate the weight and credibility
of the evidence to substitute our judgment for that of the factfinder. Dewberry v.



        1
           In his brief, Appellant asserts that, because the driver claimed the gold container belonged to him,
Appellant was not charged in connection with the methamphetamine residue found in the gold container.
It is not necessary for us to address the accuracy of that assertion because, in this appeal, Appellant contests
only the mens rea of his convicted offense, not his possession of a controlled substance. The residue
discovered in the gold container constitutes, at a minimum, circumstantial evidence that the jury could
consider in evaluating Appellant’s knowledge that the substance in the vehicle was methamphetamine. See
Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010); Clayton v. State, 235 S.W.3d 772, 778 (Tex.
Crim. App. 2007); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
                                                       6
State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Therefore, if the record supports
conflicting inferences, we presume that the factfinder resolved the conflicts in favor
of the verdict, and we defer to that determination. Jackson, 443 U.S. at 326;
Merritt v. State, 368 S.W.3d 516, 525–26 (Tex. Crim. App. 2012); Clayton, 235
S.W.3d at 778.
      Because the standard of review is the same, we treat direct and circumstantial
evidence equally. Isassi, 330 S.W.3d at 638; Clayton, 235 S.W.3d at 778; Hooper v.
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Circumstantial evidence is as
probative as direct evidence in establishing the guilt of an actor and can, without
more, be sufficient to establish his guilt. Carrizales v. State, 414 S.W.3d 737, 742
(Tex. Crim. App. 2013) (citing Hooper, 214 S.W.3d at 13). A guilty verdict does
not require that every fact must directly and independently prove a defendant’s guilt.
Hooper, 214 S.W.3d at 13. Instead, the cumulative force of all the incriminating
circumstances may be sufficient to support the conviction. Id. Therefore, in
evaluating the sufficiency of the evidence, we must consider the cumulative force of
the evidence. Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017); Murray v.
State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015).
                                      III. Analysis
      To prove unlawful possession of a controlled substance, the State must show
beyond a reasonable doubt that (1) the defendant exercised actual control,
management, or care over the substance and (2) the defendant knew the substance
in his possession was contraband. Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim.
App. 2016); Hughitt v. State, 539 S.W.3d 531, 538 (Tex. App.—Eastland 2018),
aff’d, 583 S.W.3d 623 (Tex. Crim. App. 2019). To be convicted of this offense,
there is no requirement that the defendant must possess a usable amount of a
controlled substance. Joseph v. State, 897 S.W.2d 374, 376 (Tex. Crim. App. 1995);
see TEX. HEALTH & SAFETY CODE ANN. § 481.002(38) (West Supp. 2020),
                                          7
§ 481.115(a) (West 2019). Instead, the Texas Court of Criminal Appeals has held
that, “when the quantity of a substance possessed is so small that it cannot be
measured, there must be evidence other than mere possession to prove that the
defendant knew the substance in his possession was a controlled substance.” King v.
State, 895 S.W.2d 701, 703 (Tex. Crim. App. 1995) (quoting Shults v. State, 575
S.W.2d 29, 30 (Tex. Crim. App. 1979)); see also Joseph, 897 S.W.2d at 376. After
thoroughly reviewing the record, we find that the record contains sufficient evidence
to support both convictions.
      With Appellant’s July 19 arrest, the record is replete with “other evidence”
that indicated that Appellant knowingly possessed methamphetamine. Sergeant
Trammel testified that Appellant appeared to be under the influence of
methamphetamine.      Sergeant Trammel noticed that Appellant was “sweating
profusely,” that he had “meth mouth,” and that his pupils were small. Appellant was
seated near the area in the vehicle where the drug paraphernalia (a torch lighter and
a used straw that was cut in a manner consistent with smoking methamphetamine)
was found; thus, these items were within his reach and were accessible to him.
Furthermore, visible crystals were noticeable and present in both the gold container
and the folded piece of paper removed from Appellant’s jeans pocket. Both items
tested positive for the presence of methamphetamine based on the results of Sergeant
Trammel’s field tests and the tests conducted by the forensic chemist.
      Appellant’s statements are also indicative of his knowledge that he was in
possession of a controlled substance. Appellant falsely claimed to have recently
tested negative in a series of parole-mandated drug tests. See Guevara v. State, 152
S.W.3d 45, 50 (Tex. Crim. App. 2004) (holding defendant’s false and inconsistent
statements and implausible explanations were indicative of his complicity in the
murder of his wife); King v. State, 29 S.W.3d 556, 565 (Tex. Crim. App. 2000)
(concluding that defendant’s false statements made after murder indicated a
                                          8
“consciousness of guilt and an attempt to cover up the crime”); see also Ates v. State,
21 S.W.3d 384, 390–91 (Tex. App.—Tyler 2000, no pet.) (appellate court
considered false statements made by defendant in considering sufficiency of the
evidence). Appellant stated to an unknown person during a received cell phone call,
in Sergeant Trammel’s presence, to “be careful what you say.” Appellant initially
claimed ownership of the jeans in which the folded piece of paper was discovered
but, later, maintained that the jeans belonged to the driver; however, the driver
denied that the jeans were his. Furthermore, when Sergeant Trammel removed the
folded piece of paper from Appellant’s jeans pocket, Appellant stated, “I know,”
suggesting his acknowledgement of Sergeant Trammel’s discovery of the piece of
paper that had methamphetamine residue on it.
      We have reviewed all of the evidence in the light most favorable to the jury’s
verdict.   Here, we hold that, in addition to the crystals and residue of
methamphetamine discovered on Appellant’s person or near him during his
detention and subsequent arrest on July 19, the record before us contains sufficient
and ample “other evidence” from which a rational jury could have found beyond a
reasonable doubt that Appellant knowingly possessed a controlled substance on
July 19 as charged in the indictment. See King, 895 S.W.2d at 703–04 (cocaine was
visible inside crack pipe but unmeasurable, pipe was damp with saliva, and
defendant displayed evidence of intoxication); Ferguson v. State, 313 S.W.3d 419,
429 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (drugs were discovered in
defendant’s car conveniently accessible to him, defendant’s conduct indicated
consciousness of guilt, and defendant was under influence of cocaine at time of
arrest); Muckleroy v. State, 206 S.W.3d 746, 749 (Tex. App.—Texarkana 2006, pet.
ref’d) (methamphetamine and pipe found in defendant’s vehicle within his reach,
and defendant’s statements indicated knowledge that the substance was
methamphetamine).
                                          9
      Similar to Appellant’s July 19 arrest, there is sufficient “other evidence” that
Appellant knowingly possessed methamphetamine on August 18. Sergeant McDade
testified that Appellant delayed pulling the vehicle over for the traffic stop in a
manner that suggested he was trying to conceal or discard contraband. According
to Officer Harris, Appellant stated that he had “gotten rid of his meth that night” and
that he “gets high all the time.” Appellant also mentioned certain details about his
July 19 arrest and specifically mentioned that law enforcement had discovered
“something” in a gold container during the search of the vehicle.
      During the August 18 traffic stop, Sergeant McDade discovered drug
paraphernalia, including two meth pipes and a torch lighter, near Appellant in the
vehicle. A digital scale was also recovered, an item which, according to Appellant’s
passenger, Appellant had tried to conceal before pulling over for the traffic stop.
Sergeant McDade testified that, based on his training and experience, it was his
opinion that the digital scale and empty baggies he found were indicators that
Appellant was engaged in drug dealing. Additionally, Appellant had “track marks”
on his arms that, according to Sergeant McDade, were consistent with Appellant’s
recent methamphetamine use.
      Again, we have reviewed all of the evidence in the light most favorable to the
jury’s verdict.      In light of Appellant’s statements and admissions, the drug
paraphernalia discovered by Sergeant McDade in Appellant’s vehicle, and
Appellant’s physical appearance, which suggested that he had recently used or was
currently under the influence of methamphetamine at the time of the August 18
traffic stop, we hold that the record before us contains sufficient and ample “other
evidence” from which a rational jury could have found beyond a reasonable doubt
that Appellant knowingly possessed a controlled substance on August 18 as charged
in the indictment.


                                          10
        Accordingly, because sufficient evidence supports Appellant’s convictions
for both charged offenses, we overrule Appellant’s sole issue on appeal.
                                         IV. This Court’s Ruling
        We affirm the judgments of the trial court.




                                                           W. STACY TROTTER
                                                           JUSTICE


March 4, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Trotter, J.,
Williams, J., and Wright, S.C.J.2

Bailey, C.J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     11